FILED
                             NOT FOR PUBLICATION                            OCT 15 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



EDUARDO RAMOS-MARTINEZ,                          No. 10-73498

               Petitioner,                       Agency No. A095-700-772

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 9, 2012**

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Eduardo Ramos-Martinez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s order denying his motion to reopen removal proceedings

conducted in absentia. We have jurisdiction under to 8 U.S.C. § 1252. We review


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for abuse of discretion the denial of a motion to reopen, Lo v. Ashcroft, 341 F.3d

934, 937 (9th Cir. 2003), and we grant the petition for review and remand for

further proceedings.

      The agency does not appear to have made any findings of fact regarding

Ramos-Martinez’s claim that he received erroneous information from his

attorney’s office with respect to the hearing date. It instead concluded that Ramos-

Martinez failed to establish “exceptional circumstances” for his absence at his

hearing because he was personally served with notice of the hearing. This is not

supported by our case law. See Lo, 341 F.3d at 936-39; see also Monjaraz-Munoz

v. INS, 327 F.3d 892, 896-97 (9th Cir. 2003), as amended on reh’g, 339 F.3d 1012

(9th Cir. 2003) (failure to appear based on negligent advice of attorney’s agent

constitutes an exceptional circumstance).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                            2                                   10-73498